DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/7/2020 and 3/23/2021 and were filed.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2,  5, 11-13, 15, 16  and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsvelykh et al US Patent 10,056,922.
Tsvelykh et al discloses in figure 3,  a  RF device module A filter arrangement (100) comprising  a plurality of conductive layers ( 30 33 -39) (i.e. three or more metallization layers)  separated by laminate layers (20 23  24 25 28) ( The  laminate layers can be  a glass  woven reinforced hydrocarbon ceramic, PFTE or  high temperature cofired ceramic.  (column 11; lines 25-36)   and  via 41 (i.e. an electromagnetically shielded side wall)  extending though plurality of conductive layers and through the laminate layers, whereby the vias and conductive layers delimit a cavity 
  With regards to claim 2, the aperture of a bottommost conductive layer 30 comprises the transmission line 42 (i.e. as signal interface).    An electromagnetic signal may be propagated along the transmission line 42 between the RFIC chip 11 and the antenna substrate 3. (Column 11; lines 17-22) 
With regards to claim 5, the electromagnetically shielded side wall comprises a plurality of vias (41).  
With regards to claim 11, the conductive layers are planar and arranged in parallel with respect to each other.
  With regards to claim 12, the aperture of the topmost conductive layer 39 comprises an isolated metal patch arranged as the antenna 40.
 With regards to claim 15, the antenna is part of a wireless device.  (Column 1; lines 13-16)
Allowable Subject Matter
Claims 3, 4, 6-10, 14, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 10, 2021


/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843